PS 8
          Case 2:19-cr-00092-RHW             ECF No. 66       filed 05/14/20      PageID.161 Page 1 of 2
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                             for                                   EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                         May 14, 2020
                                                                                                        SEAN F. MCAVOY, CLERK


 U.S.A. vs.                Mosier Jr., Johnnie Troy                      Docket No.            2:19CR00092-RHW-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Johnnie Troy Mosier Jr, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 19th day of July 2019, under the following conditions:

Additional Condition #28: GPS Monitoring: The Defendant shall participate in a program of GPS confinement. The
Defendant shall wear, at all times, a GPS device under the supervision of U.S. Probation. In the event the Defendant does
not respond to GPS monitoring or cannot be found, the U.S. Probation Office shall forthwith notify the U.S. Marshals
Service, who shall immediately find, arrest and detain the Defendant. The Defendant shall pay all or part of the cost of the
program based upon ability to pay as determined by the U.S. Probation Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Johnnie Troy Mosier Jr., is alleged to have removed his global positioning systems (GPS) device on May 13,
2020. His whereabouts are currently unknown.

On July 22, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Mosier. He
acknowledged an understanding of the conditions, which included additional condition number 28.

On May 13, 2020, at 6:37 p.m., the undersigned officer received tracker strap tamper, and tracker proximity tamper alerts
regarding Mr. Mosier's GPS device. These types of alerts are consistent with the unauthorized removal of a GPS device from
a person's body.

Subsequently, on May 13, 2020, at 6:43 p.m., the undersigned officer attempted to contact Mr. Mosier using his listed
telephone number. Mr. Mosier's fiancé, Danyelle Mazzola, answered the telephone and spoke to the undersigned officer.

Ms. Mazzola advised she and Mr. Mosier had been fighting on this date. She stated that Mr. Mosier got into a car and the
door of the vehicle shut oddly. Ms. Mazzola suspected the GPS device got caught in the car door and fell off.
Approximately 3 seconds later, Mr. Mosier allegedly threw his GPS device out of the vehicle and drove away.

Currently, Mr. Mosier's whereabouts are unknown.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       May 14, 2020
                                                                   by     s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer
  PS-8
         Case 2:19-cr-00092-RHW          ECF No. 66      filed 05/14/20      PageID.162 Page 2 of 2
  Re: Mosier Jr., Johnnie Troy
  May 14, 2020
  Page 2

THE COURT ORDERS

[ ]      No Action
[X ]     The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                          May 14, 2020
                                                                      Date
